Citation Nr: 0502339	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 2000, April 
2000, and April 2002 of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Hartford, Connecticut, which 
denied entitlement to service connection for a right knee and 
left knee disabilities.  The veteran appealed these 
determinations.  However, at a videoconference hearing before 
the undersigned in September 2003, the veteran stated that he 
wanted to withdraw his appeal as to issue of entitlement to 
service connection for a left knee disability.  Therefore, 
this issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2004). 


FINDING OF FACT

The veteran has a current right knee disability, namely 
medial collateral ligament laxity with patellofemoral 
syndrome and arthritis, due to an injury in service.  


CONCLUSION OF LAW

A right knee disability was incurred in active service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is medical evidence of a current right 
knee disability.  The March 2004 VA examination report 
reflects a diagnosis of history of right knee contusion and 
evidence of medial collateral ligament laxity, patellofemoral 
syndrome, and X-ray evidence of arthritis in the right knee.   

There is also lay evidence of an in-service right knee 
injury.  At the hearing before the Board in September 2003, 
the veteran stated that in 1970 or 1971, he was in a jeep 
accident.  He stated that his right knee was "twisted pretty 
good" and some ligaments were stretched.  He stated that 
after the initial injury, he was put on light duty and he had 
a cane for two months.  He reported a similar history on the 
VA examination in March 2004.  Although the service medical 
records do not document this injury, an efforts to obtain 
records of emergency room treatment following the reported 
accident were unsuccessful, the VA examiner found the 
veteran's history to be consistent with the current findings.  
The weight of the evidence is, therefore, to the effect that 
the veteran sustained an in-service injury to the knee.

With regard to the third element for service connection, a 
link between in-service injury and current disability, there 
is some evidence against the claim.  This evidence is in the 
form of reports of post-service injuries to the right knee 
with no post service evidence of a right knee disability 
prior to those injuries.  

The examiner who conducted the March 2004 VA examination 
reported, however, that the entire claims folder, which 
includes the reports of intercurrent injuries, was reviewed.  
The examiner essentially concluded that the veteran's current 
right knee disabilities were the result of the in-service 
injury.  There is no competent medical opinion against that 
of the VA examiner.  The examiner's opinion is also supported 
by the veteran's report of a continuity of right knee 
symptomatology since the in-service injury.  This evidence is 
in favor of a conclusion that the veteran has a current right 
knee disability; diagnosed as medial collateral ligament 
laxity, patellofemoral syndrome, and arthritis; that is the 
result of an in-service injury.  


ORDER

Entitlement to service connection for a right knee 
disability; diagnosed as medial collateral ligament laxity, 
patellofemoral syndrome, and arthritis; is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


